People ex rel. Gladden v Griffin (2017 NY Slip Op 02805)





People ex rel. Gladden v Griffin


2017 NY Slip Op 02805


Decided on April 12, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 12, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
LEONARD B. AUSTIN
SANDRA L. SGROI
HECTOR D. LASALLE, JJ.


2015-12081
 (Ind. No. 4366/99)

[*1]The People of the State of New York, ex rel. Michael Gladden, appellant,
vThomas Griffin, respondent.


Michael Gladden, Beacon, NY, appellant pro se.
Eric Gonzalez, Acting District Attorney, Brooklyn, NY (Leonard Joblove and Seth M. Lieberman of counsel), for respondent.

DECISION & ORDER
In a proceeding pursuant to CPLR article 70 for a writ of habeas corpus, the petitioner appeals from a judgment of the Supreme Court, Kings County (Ingram, J.), entered November 13, 2015, which, without a hearing, denied the petition and, in effect, dismissed the proceeding.
ORDERED that the judgment is affirmed, without costs or disbursements.
The contentions raised by the petitioner in support of habeas corpus relief could have been raised on his direct appeal from the judgment of conviction or in a motion pursuant to CPL 440.10. Accordingly, the Supreme Court properly determined that the requested relief was inappropriate (see People ex rel. Franza v Connolly, 140 AD3d 803, 803-804; People ex rel. Johnson v Graham, 67 AD3d 1452, 1453; People ex rel. Curry v Girdich, 290 AD2d 912, 913).
BALKIN, J.P., AUSTIN, SGROI and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court